SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

985
CA 11-00436
PRESENT: SMITH, J.P., CENTRA, CARNI, GREEN, AND MARTOCHE, JJ.


JOSEPH M. MASTERPOL, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

COUNTY OF ONONDAGA AND ONONDAGA COUNTY
SHERIFF’S DEPARTMENT, DEFENDANTS-APPELLANTS.


GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (MARY J. FAHEY OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

KUEHNER LAW FIRM, PLLC, SYRACUSE (KEVIN P. KUEHNER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered November 18, 2010. The order
denied the motion of defendants for summary judgment dismissing the
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court